Exhibit 10.5(e)

CORRECTIVE AMENDMENT TO RAIL TRANSPORTATION SERVICES AGREEMENT

﻿

THIS CORRECTIVE AMENDMENT TO RAIL TRANSPORTATION SERVICES AGREEMENT (this
“Corrective Amendment”), is entered into and effective as of the 15th day of
November, 2018 (the “Effective Date”), by and between Green Plains Logistics LLC
(the “Operator”) and Green Plains Trade Group LLC (the “Customer”).  Customer
and Operator are sometimes referred to in this Agreement as the “Parties” and
individually as a “Party”.

﻿

WHEREAS, Amendment No. 2 to Rail Transportation Services Agreement was entered
into and effective as of November 30th, 2016 by and between the Parties;

﻿

WHEREAS, a second Amendment No. 2 to Rail Transportation Services Agreement was
entered into and effective as November 15th, 2018 by and between the Parties,
and said second Amendment No. 2 should have been Amendment No. 3 to Rail
Transportation Services Agreement; and

﻿

WHEREAS, the Parties desire to correct the second Amendment No. 2 to Rail
Transportation Services to rename it through this Corrective Amendment.

﻿

NOW THEREFORE, in consideration of the mutual premises of the Parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereto agree as follows:

﻿

1.



The second Amendment No. 2 to Rail Transportation Services Agreement entered
into and effective as of November 15th, 2018 by and between the Parties shall be
renamed “Amendment No. 3 to Rail Transportation Services Agreement” and shall be
considered Amendment No. 3 to Rail Transportation Services Agreement.

﻿

IN WITNESS WHEREOF, the Parties hereto have executed this Corrective Amendment
as of the day and year first above written.

﻿

OPERATOR: GREEN PLAINS LOGISTICS LLC

﻿

﻿

 

Signature:

/s/ Michelle Mapes

Name:

Michelle Mapes

Title:

Chief Legal & Administration Officer

﻿



CUSTOMER: GREEN PLAINS TRADE GROUP LLC

﻿

﻿

 

Signature:

/s/ Michelle Mapes

Name:

Michelle Mapes

Title:

Chief Legal & Administration Officer

﻿



--------------------------------------------------------------------------------